Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to communications filed 09/03/2019. Claims 1-18 are currently pending in the application.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
	The disclosure of the prior-filed application, Application No. 14/453,555 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, the prior-filed application fails to provide support for the “single user interface” feature in independent claims 1, 7 and 13. Applicant states that this application is a continuation of the prior-filed application number 14/453,555.  A 
	As a result, the claims of the instant application are only given the priority date of 09/03/2019.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

The claims provide numerous “means for…” claim limitations (claims 13 and 16) which have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means” coupled with respective functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. In particular, claim limitations “means for displaying a map of a region”, “means for designing a route for a simulation of an unmanned vehicle”, “means for controlling characteristics of the simulation of the unmanned vehicle during the route” (claim 13), and  “means for responsive to a single user input selecting a location on the map”,  “means for providing the determined plurality of user-selectable actions for display on the map of the region”, “means for performing the user-selected action by simulating the unmanned vehicle based on the user-selected action” (claim 16) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 13 and 16 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as obvious over claims 1-16 of U.S. Patent 10/410,537.
US Patent 10/410,537
Application 16/914,678
Claim 1: A method for simulating an object using a computer operating according to 
displaying, using the computer, a map of a region; designing, with a designing tool, one or more routes for a simulation of an unmanned vehicle, wherein the routes comprise a plurality of obstacles or terrains and a number of waypoints; and simulating, with a simulation tool, the unmanned vehicle during the route; responsive to a single user input selecting a location on said map, dynamically determining, using the computer, a plurality of user-selectable actions, the actions determined based on a current context of the simulation of the unmanned vehicle; providing, using the computer, the determined plurality of user-selectable actions for display on the map of the region; accepting, using the computer, a user-selected action from the displayed plurality of actions; and performing, using the computer, the user-selected action by 




displaying, using a computer, a map of a region; designing, with a scenario designing tool, a route for a simulation of an unmanned vehicle, wherein the route comprises a plurality of obstacles or terrains and a number of waypoints; and controlling, with a simulation tool, characteristics of the simulation of the unmanned vehicle during the route, the characteristics including a speed of the unmanned vehicle, an altitude of the unmanned vehicle, and a model of the unmanned vehicle; wherein: the route is one of a plurality of routes; the model of the unmanned vehicle is one of a plurality of models of unmanned vehicle; and the plurality of routes, the plurality of models of the unmanned vehicle are 









presented for selection by a user in a single user interface.  


display a map of a region; design, with designing tool, one or more routes for a simulation of an unmanned vehicle, wherein the routes comprise a plurality of obstacles or terrains and a number of waypoints; and simulate, with a simulation tool, the unmanned vehicle during the route; responsive to a single user input selecting a location on said map dynamically determine a plurality of user-


displaying a map of a region; designing, with a scenario designing tool, a route for a simulation of an unmanned vehicle, wherein the route comprises a plurality of obstacles or terrains and a number of waypoints; and controlling, with a simulation tool, characteristics of the simulation of the unmanned vehicle during the route, the characteristics including a 







presented for selection by a user in a single user interface.


display of a map of a region; design, with designing tool, one or more routes for a simulation of an unmanned vehicle, wherein the routes comprise a plurality of obstacles or terrains and a number of waypoints; and simulate, with a simulation tool, the unmanned vehicle during the route; responsive to a single user input selecting a location on said map, dynamically determining a plurality of actions, the actions determined based on a current context of the simulation of the unmanned vehicle; providing the determined plurality of actions for display on the map of the region; accepting a user-selected action from the displayed plurality of actions; and performing the user-selected action in real-time by updating the simulation based on the selected action; wherein the plurality of 








means for displaying a map of a region; means for designing a route for a simulation of an unmanned vehicle, wherein the route comprises a plurality of obstacles or terrains and a number of waypoints; and means for controlling characteristics of the simulation of the unmanned vehicle during the route, the characteristics including a speed of the unmanned vehicle, an altitude of the unmanned vehicle, and a model of the unmanned vehicle; wherein: the route is one of a plurality of routes; the model of the unmanned vehicle is one of a plurality of models of unmanned vehicle; and the plurality of routes, the plurality of models of the unmanned vehicle are 





presented for selection by a user in a single user interface.


	In regard to the “single user interface”, it is apparent that allowing user-selectable actions require a user interface. It is further apparent that providing a single user interface or more than one user interface for performing the user-selectable actions is an obvious matter of choice.
	The dependent claims further define an invention that is merely an obvious variation of the invention claimed in the patent.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715